DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 07/29/2021.
Claims 1-4, 6-8, 10-12, 15, 17-19, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.
This action is made final.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 16/100,078 and 16/100,094, fail to provide adequate support or enablement in the manner provided by 35 
Specifically, Applications 16/100,078 and 16/100,094 do not provide support for the limitations pertaining to “an offline portal proxy, running on at least one of the patient-located computer and the clinician-located computer, the offline portal proxy providing offline portal services when the communication channel is in an offline state between the server and the at least one of the patient-located computer and the clinician-located computer” and “wherein information collected from the offline portal proxy is synchronized with the clinical trial operation application when the communication channel is returned to an online state” of Claim 1 (and corresponding limitations of Claims 8 and 15).  The dependent claims inherit the deficiencies of their respective parent claims. The specifications for the above named applications do not provide support for the above mentioned limitations. Specifically, no instances of the terms or partial terms “offline/off-line/off line”, “portal proxy”, “proxi”, “online/on-line”/on line”, “synch”, “restor”, “reestab” could be found. A search of the term “proxy” yields only references to a database access proxy, proxy firewall, and internal proxy credentials ([0364] and [0367]) in both specifications.  
As such, a priority date of 01/31/2020 is being given to Claims 1-20 of this application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/805,683, in view of Thangaraj (US Publication 20030208378A1). 
This is a provisional nonstatutory double patenting rejection. 
Claims 1, 8 and 15 recite substantially similar limitations to Claim 1 and Claim 3 of Application 16/805,683. The additional limitations recited in Claim 1, 8 and 15 of the instant application pertaining to a communication channel between the server and at least one of a patient-located computer and a clinician-located computer (Claim 1), communicating clinical trial operation information between the server and at least one of the patient-located computer and the clinician-located computer (Claim 8) and means for communicating clinical trial operation information between the server and at least one of the patient-located computer and the clinician-located computer (Claim 15) are obvious over Thangaraj with the motivation of allowing participants in a clinical trial to communicate with each other and share data (Thangaraj [0054]). 
Dependent claims 2-7, 12-14, 17-19 recite substantially the same limitations as corresponding dependent claims 3-9, 11-13, 17-18 of co-pending application 16/508,683. The only significant differences are addressed above with respect to the differences between the corresponding independent claims which are obvious over Thangaraj.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
“means for running a clinical trial operation application on a computer” in claim 15
“means for displaying a patient portal…” in claim 15
“means for displaying a clinician portal…” in claim 15
“means for communicating clinical trial operation information…” in claim 15
“means for running an offline portal proxy…” in claim 15
“means for collecting at least one or patient and clinician information”… in claim 15
“means for halting the offline portal proxy when a data conflict arises…” in claim 16
“means for halting the offline portal proxy when the clinical trial operations application requires portal data that is not available…” in claim 17
“means for overriding portal service data with the collected offline information…” in claim 18
“means for overwriting clinical trial operation application data…” in claim 19
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the following subsequent limitations: “collecting at least one of patient and clinician information via the offline portal proxy; and when in an online state, synchronizing the collected patient and clinician information with the clinical trial operation application” which renders the claim indefinite. The first limitation indicates that collecting either patient information or clinician information will satisfy the claim language (e.g., “at least one of”).  The second limitation requires both patient and clinician information to be collected to be synchronized.  It is unclear how patient and clinician information can be synchronized when the claim language only requires that one of the two is required.  For purposes of examination, it will be interpreted as synchronizing collected patient or clinician information. 
Claim 15 contains the same or substantially similar limitations as Claim 8, and the discussion above with respect to Claim 8 is equally applicable to Claim 15. 
Dependent claims 8-14 and 16-20 inherit the deficiencies of their respective parent claims and are subsequently rejected. 
Claim 10 and 17 contains the limitation “when the collected patient and clinician information information…” which renders the claim indefinite. Claim 10 depends on Claim 9 which depends on Claim 8; Claim 17 depends on Claim 16 which depends on Claim 15. As explained above, Claim 8 and 15 only require collection of patient or clinician information. It is unclear how both patient and clinician information are required in Claim 10 and 17. 
Claim 11, 12, 18, 19 contain recitation of “the collected patient and clinician information”. Claim 11-12 depends on Claim 8 and Claim 18-19 depends on Claim 15. As explained above, Claim 8 and 15 only require collection of patient or clinician information. It is unclear how both patient and clinician information are required in Claim 11-12 and 18-19. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US Publication US20030208378A1) in view of Meijer et al (US Publication 20090228542A1), further in view of Cutter et al (US Patent US9075583B1).

Regarding Claim 1, Thangaraj discloses
at least one server hosting a clinical trial operation application ([0014] “the invention provides methods and apparatus for operating a medical imaging system in a clinical environment having a clinical trial server for storing clinical trial data from users participating in a clinical trial. The methods include communicating with the clinical trial server to download images from among the stored clinical trial data, authenticating users into the clinical trial system based on user privileges associated with the users, analyzing the images and providing results of the analyzing to the clinical trial server over a secure Internet link for integration with the stored clinical trial data;
a patient portal providing patient-directed access to the clinical trial operation application ([0059] “Management center 40 includes a clinical trial portal 45 through which user base 12 interacts with clinical trial solution 42, professional services module 44, and learning center 46; [0068]-[0080] disclose use of portals for user-specific access to a clinical trial operations application, more specifically: [0069] “Clinical trial portal 45 provides each user who accesses management center 40 with an integrated view of the various concurrent processes involved in managing the clinical trial”; [0070] “Clinical trial portal 45 provides such an environment in which users use a common interface to perform their tasks. Depending on the user and his or her access, the system reconfigures its interfaces to suite the use and the job at hand”; [0072] “For example, referring to FIG. 2, clinical trial portal 45 presents each user with an initial portal screen 50 having areas that correspond to the functions (F) that the user is permitted to access, based on that user's defined role in the clinical trial (e.g., patient, site manager, etc.). For example, if there are six functions (F1-F6), and a user is only permitted access to functions 1-5, that user's initial portal screen 50 might look like that shown in FIG. 2.” – e.g., patient portal with patient-directed access)
a clinician portal providing clinician-directed access to the clinical trial operation application ([0059] “Management center 40 includes a clinical trial portal 45 through which user base 12 interacts with clinical trial solution 42, professional services module 44, and learning center 46; [0068]-[0080] disclose use of portals for user-specific access to a clinical trial operations application, more specifically: [0069] “Clinical trial portal 45 provides each user who accesses management center 40 with an integrated view of the various concurrent processes involved in managing the clinical trial”; [0070] “Clinical trial portal 45 provides such an environment in which users use a common interface to perform their tasks. Depending on the user and his or her access, the system reconfigures its interfaces to suite the use and the job at hand”; [0072] “For example, referring to FIG. 2, clinical trial portal 45 presents each user with an initial portal screen 50 having areas that correspond to the functions (F) that the user is permitted to access, based on that user's defined role in the clinical trial (e.g., patient, site manager, etc.). For example, if there are six functions (F1-F6), and a user is only permitted access to functions 1-5, that user's initial portal screen 50 might look like that shown in FIG. 2.” – e.g., site manager would have unique portal screen); 
a communication channel between the at least one server and at least one of a patient-located computer or a clinician-located computer (see Figure 5; [0026], “a basic network topology of the system”; [0054] “a set of Internet-based software and services that streamlines the management of clinical trials by enabling participants 14-28 to use the Internet, alone or in combination with one or more intranets or other private networks (collectively denoted with reference numeral 30), to communicate with each other and with a management center 40 to store and obtain data generated during the clinical trial; [0082] “Referring to FIG. 5, functional components 42-46 (FIG. 1) of management center 40 are distributed between multiple clinical trial (CT) servers 110. The data generated during the clinical trial and communicated to management center 40 by user base 12 is stored in data storage 112 (in data repository 49). Clinical trial (CT) administration 114 also interfaces with user base 12 via Internet/intranet 30 for purposes to be described”; [0083] “This network topology enables disconnected computing to manage user base 12, CT servers 110, and CT administration 114”) and
a trial design service configured to produce, using an application factory system, at least one portal application including user interaction procedures ([0080] “One aspect of the building step is the construction of initial portal screen 50 (FIG. 2). [0140] “This tool, which runs on the Designer Work Bench system 146 (of FIG. 7), serves to automate the setup of a clinical trial and reduce the effort required to set up a clinical trial for a variety of execution models including the ASP model…The tool automates the creation of the necessary interfaces for data capture, cross usage validation rules, and workflow with respect to data coming from disparate desperate sources” – creating necessary interfaces for data capture reads on user interaction procedures per Applicant’s specification [0065]). 

Thangaraj does disclose that the data storage of the system may be implemented in a way such as to provide online/offline functionality (Thangaraj [0086]) but does not explicitly disclose details of the offline functionality such as using an offline proxy running on the patient- or clinician-located computer to provide offline portal services when the communication channel is offline, or that information collected from the offline proxy is synchronized with the clinical trial application when the communication channel returns to the online state.  Thangaraj does not explicitly disclose the following, but Meijer, which is directed to a system to facilitate service-oriented applications that may operate via an offline proxy when disconnected, does teach the following: 
wherein the offline portal proxy, running on at least one of the patient-located computer or the clinician-located computer, provides offline portal services when the communication channel is in an offline state between the server and the at least one of the patient-located computer and the clinician-located computer ([0007] “A service proxy operative on a client machine provides a subset of the behavior or functionality offered by the server-resident service (or network accessible resources) in the event the service should be disconnected from the client such as in a mobile computing or other wireless applications, for example” – proxy operative on a client machine reads on “offline portal proxy running on patient-located computer”),
and wherein information collected from the offline portal proxy is synchronized with the clinical trial operation application when the communication channel is returned to an online state ([0027] “Before all the data can be exchanged with the service, a network outage occurs. At this point, the service proxy can continue to collect customer data” – collecting data from offline proxy; [0007] “When the service and proxy are reconnected, synchronization is provided between the proxy and the host service”). 
a non-transitory storage medium including instructions executable by the at least one server to provide (See [0042], “While the subject matter has been described above in the general context of computer-executable instructions of a computer program that runs on a computer and/or computers”; [0046], “Computer 1112 also includes removable/non-removable, volatile/non-volatile computer storage media…”, [0029] “This includes determining what aspects of an application can be executed at the server”). 
Thangaraj discloses a clinical trial operations system with a clinical trial application, patient and clinician portal providing patient-directed and clinician-directed access, respectively, to the application, and a communication channel between the server and patient/clinician computer.  Thangaraj does disclose that the data storage of the system may be implemented in a way such as to provide online/offline functionality (Thangaraj [0086]) but does not explicitly disclose details of the offline functionality such as using an offline proxy running on the patient- or clinician-located computer to provide offline portal services when the communication channel is offline, or that information collected from the offline proxy is synchronized with the clinical trial application when the communication channel returns to the online state, or the use of a non-transitory storage medium with executable instructions.  Meijer teaches a system that utilizes an offline proxy that operates on a client machine to provide offline services when the client is disconnected, and then synchronizing the information after connection is reestablished. Though Meijer does not explicitly teach an application for a clinical trial that includes patient- and clinician- computers, the system of Meijer broadly encompasses mobile/web applications.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Thangaraj with the teachings of Meijer, to incorporate an offline proxy service to allow the clinical trials application to continue to function when the communication channel is in an offline state, and synchronize the data when communication channel is returned to an online state, with the motivation of using the service proxy operating on the client to provide a subset of the service functionality at the client and thereby offering a higher level of service during periods of disconnection and to update data with the service during disconnection and after the network has reconnected  (Meijer [0007]), and to utilize a non-transitory storage medium to execute instructions by the server, with the motivation of allowing the methods to be practiced with various types of computer system configurations (Meijer at [0042]).   
Thangaraj/Meijer do not explicitly teach the following, but Cutter, which is directed to designing and building a mobile application which has offline usage features, does teach the following: 
the at least one portal application further configured to use an offline portal proxy for the user interaction procedures for attributes selectively indicated using the trial design service as elements of the at least one portal application to be available offline 
(Col 7 lines 42-44 “Customizing data sources and permissions may further include selecting which data sets, features and other information is available in an offline viewing mode” – data sets, features, other information reads on “user interaction procedures for attributes selectively indicated). 
Thangaraj/Meijer teach a system that utilizes a clinical trial application that provides patient and clinician portals providing user-directed access, a communication channel between the server and a patient- or clinician-located computer, utilizes an offline portal proxy to provide offline services, and synchronizes information collected while offline when the when the communication channel is restored to an online state. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Thangaraj/Meijer with these teachings of Cutter, with the motivation of allowing a mobile device to run the mobile application when it doesn’t have a connection to the internet (Cutter Col 7 lines 45-46).

Regarding Claims 8 and 15, Thangaraj/Meijer/Cutter disclose the limitations of Claim 1.  Claims 8 and 15 disclose limitations that are the same or substantially similar to Claim 1.  The discussion above with respect to Claim 1 is equally applicable to Claims 8 and 15.  
The only difference between Claim 1 and Claims 8, 15 is that Claims 8 and 15 contain the amended limitation “and when in an online state, synchronizing the collected patient and clinician information with the clinical trial operation application”.  As shown above for Claim 1, Meijer teaches all aspects of this limitation (at [0027] and [0007]) except that the information collected is patient and clinician information.  Thangaraj teaches collection of patient and physician (clinician) data. The prior art of Meijer differs from the claim by the substitution of Thangaraj’s components of patient and clinician data.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. (KSR Rationale B)

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US Publication US20030208378A1) in view of Meijer et al (US Publication 20090228542A1), further in view of Cutter et al (US Patent US9075583B1), further in view of St. Ores (US Publication 20060224421A1), further in view of Francois et al (US Publication 20170039324A1).

Regarding Claim 2, Thangaraj/Meijer/Cutter teach the limitation of Claim 1. Thangaraj further discloses
the proxied patient portal comprising: a patient logon screen for a clinical trial ([0072] “clinical trial portal 45 presents each user with an initial portal screen 50 having areas that correspond to the functions (F) that the user is permitted to access, based on that user's defined role in the clinical trial (e.g., patient, site manager, etc.)”; [0079] “whenever any user in user base 12 accesses the Internet-based system, he or she follows login process 90”; a patient enrollment menu for the clinical trial ([0127] “consider the use of pipeline 180 to handle the enrollment of a patient in the clinical study by a study coordinator at a site 20 (FIG. 1). Node 186 a runs a script in module 188 a to confirm with the patient that he or she consents to participate in the trial. Node 186 b accesses a module 188 b that runs a patient screening script which prompts the study coordinator to enter basic patient information (e.g., sex, age, height, weight, smoker/non-smoker, etc.) Screening 188 b applies rules to the patient data to determine if the patient is qualified to participate in the clinical trial (e.g., whether he or she is in the correct age range for a drug undergoing trials”);
	Thangaraj does not teach the following, but Meijer further teaches: 
the offline portal proxy proxies the patient portal [0007] “A service proxy operative on a client machine”) 
wherein the offline state is between the patient-located computer and at least one server ([0007] “A service proxy operative on a client machine provides a subset of the behavior or functionality offered by the server-resident service (or network accessible resources) in the event the service should be disconnected from the client such as in a mobile computing or other wireless applications”); 
wherein inputted information to the proxied patient portal is saved for online synchronization with the clinical trial operation application ([0007]) “When the service and proxy are reconnected, synchronization is provided between the proxy and the host service to update data with the service during disconnection and after the network has reconnected”)
Thangaraj/Meijer/Cutter teach a system that uses portals to access a clinical trial application and an offline proxy to provide services in an offline state and synchronize information with the application when the communication channel returns to online state. Thangaraj does not teach that the offline portal service proxies the patient portal or that the offline state is between the patient-computer and server, but Meijer does teach this. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Thangaraj/Meijer with these teachings of Meijer with the motivation of using the service proxy operating on the client to provide a subset of the service functionality at the client and thereby offering a higher level of service during periods of disconnection and to update data with the service during disconnection and after the network has reconnected  (Meijer [0007]). 
Thangaraj/Meijer/Cutter do not teach the following, but St. Ores, which is directed to a data collection system involving sensors for collecting data in a clinical trial, does teach the following: 
a health monitoring sensor communicatively coupled to the patient-located computer adapted for sensing a patient’s health for communication to the patient-located computer ([0045] “a wrist worn device 60 may be a sensor that collects any number of parameters such as blood pressure, temperature (patient, ambient), oxygen saturation levels, etc. In addition, the wrist worn device 60 may be a telemetric interface for one or more of the implantable devices. That is, the implantable devices may have a limited data transmission range and the wrist worn device may collect sensor data and either store it or re-transmit that data” – transmission of data implies the sensor is communicatively coupled);
health information specific goals of the clinical trial ([0018] “The protocol sets an end point or goal of the study. For example, the end point may be a reduction in blood pressure of at least 10% in 85% of the patients” 
Thangaraj/Meijer/Cutter teach a system that uses portals to access a clinical trial application and an offline proxy to provide services when the patient computer is in an offline state and synchronize data with the application when the communication channel returns to online state, but do not teach that the data is collected via a health monitoring sensor which is adapted to sensing a patient’s health; Thangaraj/Meijer also do not disclose health information specific goals of the clinical trial. St. Ores teaches these limitations. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Meijer/Cutter with these teachings of St. Ores to collect data from sensors, with the motivation of collecting physiological data (St. Ores [0009]) on a continuous basis (St. Ores [0099]); and to modify the teachings of Thangaraj/Meijer/Cutter with these teachings of St. Ores to include a health-information goal of the clinical trial so that physicians responsible for the enrolled patients will be provided with the trial parameters (St. Ores [0019]). 
Thangaraj/Meijer/Cutter/St. Ores do not teach the following, but Francois, which is directed to a centralized system for allowing disparate health care providers to gain a complete view of a patient’s health data, which may be used in clinical trials, teaches the following: 
an invitation option for at least one of another patient and clinician candidate to join the clinical trial ([0251] “if the user's health information showed that he or she was eligible to participate in the trial, an invitation for the trial might automatically be sent to him or her (e.g., through the Patient Portal, or through some external channel, such as email)”);
Thangaraj/Meijer/Cutter teach a system that uses portals to access a clinical trial application and an offline proxy to provide services when the patient computer is in an offline state and synchronize data with the application when the communication channel returns to online state, but do not teach that the data is collected via a health monitoring sensor which is adapted to sensing a patient’s health; Thangaraj/Meijer/St. Ores do not explicitly disclose an invitation option for a patient or clinician to join the clinical trial, but Francois does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Meijer/St. Ores with these teachings of Francois to include an invitation option to invite another patient to join the clinical trial, with the motivation of including patients who are a match for trial participation (Francois [0249]). 
Thangaraj/Meijer/Cutter/St. Ores do not teach the following, but Francois further teaches the following:
a messaging-oriented communication option to securely communicate with other clinical trial participants ([0090] “a Revon patient application…might even provide a channel through which Mr. Jones could communicate with other patients who also have type II diabetes. A patient application could also provide certain social functionality, for example, by allowing Mr. James to communicate with networks of people having the conditions (e.g., type II diabetes and/or COPD) he has been diagnosed with”) upon reestablishment of the online state. 
Francois may not explicitly teach the messaging-oriented communication to communicate with other trial participants upon reestablishment of the online state. However, Meijer teaches that data collected in the offline state is synchronized upon reestablishment of the online state.  The prior art differs from the claim by the substitution of messaging (Francois) for data collection (Meijer). The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

Regarding Claim 3, Thangaraj/Meijer/Cutter/St. Ores/Francois disclose the limitations of Claim 2.  Claim 3 contains the same or substantially similar limitations as Claim 2, and the discussion with respect to Claim 2 is equally applicable to Claim 3.  The only differences are: 
Claim 3 is directed to a clinician instead of a patient.  Thangaraj teaches various roles within the clinical trial (patient, site manager at [0072]; physicians at [0108] – e.g., clinicians), and that various roles have clinical trial portal screens tailored to the user’s respective defined role (at [0072]).  The substituted components of a clinician for a patient were known as they both represent roles in a clinical trial.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
Claim 3 contains the additional limitation of a tracking status of an invitation. Thangaraj/Meijer/St. Ores do not teach this, but Francois further teaches a tracking status of an invitation ([0256] teaches “The following scenarios further illustrate the potential uses and operation of the disclosed technology in the context of a pharmaceutical trial. When a new patient accepts an invitation, he or she can call the RC to schedule an appointment, or, in some embodiments, the RC might be enabled to access the patient's information through Revon (preferably, when a patient accepts an invitation, he or she would provide consent to the RC accessing his or her contact and medical information) and contact him or her directly. If a patient never calls to make an appointment (or never shows up), then they may stay in the system… an interface presented to an RC will preferably sort patients by most recent”; indicates ability of system to track whether invitation was accepted or ignored).
Thangaraj/Meijer/Cutter/St. Ores/Francois teach a system that uses portals to access a clinical trial application and an offline proxy to provide services when the patient computer is in an offline state and synchronize data with the application when the communication channel returns to online state, in which there is an invitation option for patients/clinicians to join the clinical trial. Thangaraj/Meijer/Cutter/St. Ores do not explicitly teach an invitation tracking status, but Francois does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Thangaraj/Meijer/Cutter/St. Ores with these teachings of Francois, to track responsiveness to invitations so patients who are unresponsive or unavailable will either be easily avoidable or may be removed from the system (Francois, [0256]). 

Regarding Claim 4, Thangaraj/Meijer/Cutter/St. Ores/Francois teach the limitations of Claim 2. Thangaraj further discloses a display for at least one of a patient survey query, a schedule of patient events, and a patient-recorded record of observations ([0113] “Patient Diary: Certain trials require that patients monitor themselves and record data into a paper diary. This module provides subjects with an electronic diary that captures data and submits the data to the central database in a real-time manner”). 

Regarding Claim 5, Thangaraj/Meijer/Cutter/St. Ores/Francois disclose the limitations of Claim 3.  Thangaraj does not disclose, but Meijer further teaches the online synchronization includes data from the health monitoring sensor ([0007]) “When the service and proxy are reconnected, synchronization is provided between the proxy and the host service to update data with the service during disconnection and after the network has reconnected”).
Thangaraj discloses a clinical trial operations system with a clinical trial application, patient and clinician portal providing patient-directed and clinician-directed access, respectively, to the application, and a communication channel between the server and patient/clinician computer.  Thangaraj/Meijer/Cutter do not teach that online synchronization includes data from the health monitoring sensor, but Meijer does teach online synchronization of data.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Thangaraj with the teachings of Meijer, to synchronize the data when communication channel is returned to an online state, with the motivation of updating data with the service during disconnection and after the network has reconnected (Meijer [0007]).  
Meijer may not explicitly teach the online synchronization includes data from the health monitoring sensor.  Meijer teaches general online synchronization of data in an application.  St. Ores teaches use of a health monitoring sensor to obtain patient data.  The prior art differs from the claim by the substitution of a specific data type, e.g., sensor data (St Ores) for general data collection (Meijer). The substituted components were known.  The technical ability existed to use Meijer’s system to synchronize health monitoring sensor data as claimed and the result of the substitution is predictable.

Regarding Claim 6, Thangaraj/Meijer/Cutter/St. Ores/Francois disclose the limitations of Claim 3. Thangaraj further discloses further comprising, a display for at least one of a screen allowing a clinician to compose and send a notification, a clinician survey query, a schedule of clinician events, and a clinician-recorded record of observations ([0108] “4. CRF Design: This module provides a flexible tool for data capture design. The module functions to provide a drag and drop environment to create forms in WYSIWYG format that are filled out by physicians to collect clinical trial data” – collecting clinical trial data reads on a “clinician-record record of observations”). 

Regarding Claim 7, Thangaraj/Meijer/St. Ores/Francois disclose the limitations of Claim 3.  Thangaraj does not disclose, but St. Ores further teaches a health sensor operated by the clinician, wherein online synchronization includes data from the health sensor ([0055], “the patient may physically travel to a clinician and have their implanted device interrogated by, e.g., a medical device programmer located at the clinician's office. This may be a clinician participating in the clinical study or a non-participating clinician the simply collects the data and provides that data to the central server 16. Clinician interface 130 also represents the traditional collection of data by the clinician, in office, such a lab work, medical history, and any appropriate medical evaluation with the results provided to the central server 16”). 
Thangaraj/Meijer/Cutter/St. Ores/Francois teach a system that uses portals to access a clinical trial application and an offline proxy to provide services when the patient computer is in an offline state and synchronize data with the application when the communication channel returns to online state. Thangaraj does not teach that the online synchronization includes data from a clinician’s health sensor, but St. Ores does teach using a clinician’s health sensor to obtain health data. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Thangaraj/Meijer/St. Ores/Francois to incorporate using a health sensor operated by the clinician, with the motivation of using external sensors to identify trends before substantial harm occurs to the patient (St Ores [0110]). 
St. Ores may not explicitly teach the online synchronization includes data from clinician’s health sensor.  Meijer teaches online synchronization of data.  The prior art differs from the claim by the substitution of sensor data (St Ores) for general data collection (Meijer). The substituted components were known.  The technical ability existed to use Meijer’s system to synchronize health sensor data as claimed and the result of the substitution is predictable.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US Publication US20030208378A1) in view of Meijer et al (US Publication 20090228542A1), further in view of Cutter et al (US Patent US9075583B1), further in view of Dorman et al (US Publication 20140201138A1). 

Regarding Claim 9 and 16, Thangaraj/Meijer/Cutter do not disclose the following, but Dorman, which is directed to a system for a synchronization client of a cloud-based collaboration platform, does teach the following: 
halting the offline portal proxy when a data conflict arises during offline operation ([0052] “the synchronization module 304 may allow a user to invoke a user interface to view summary information regarding ongoing or recent synchronization and take further actions. FIGS. 7A-C are diagrams illustrating an example user interface with three areas for showing summary information in terms issues, conflicts and updates. In FIG. 7A, the user interface shows an “issues” tab listing the issues which have halted a synchronization process, such as an unsupported file format or filename”). 
Thangaraj/Meijer/Cutter teach a clinical trial application that utilizes an offline proxy to provide offline services, and synchronizes when the communication channel is restored, but do not teach halting the offline proxy when a data conflict arises. Dorman does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Meijer/Cutter with the teachings of Dorman, to halt the synchronization when a data conflict arises, with the motivation of resolving an issue related to synchronization (Dorman [0052]). 

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US Publication US20030208378A1) in view of Meijer et al (US Publication 20090228542A1), further in view of Cutter et al (US Patent US9075583B1), further in view of Dorman et al (US Publication 20140201138A1), further in view of Lewandowski (US Publication 20160261705A1).  

Regarding Claims 10, Thangaraj/Meijer/Cutter/Dorman do not disclose the following, but Lewandowski, which is directed to off-line mobile app synchronization, does teach the following: further comprising halting the offline portal proxy when the clinical trial operation application requires portal data that is not available in a cache of the computer running the offline portal proxy or when the collected patient and clinician information is inconsistent with a service logic ([0025] “in response to determining the device is not connected, the Message Tier may determine whether the object is a request object. In response to determining the object is a request object, the Message Tier may attempt to use the request object to retrieve the object from the Caching Tier, returning an error if the object is not in cache.”).
Thangaraj/Meijer/Cutter/Dorman teach a clinical trial application that utilizes an offline proxy to provide offline services, and synchronizes when the communication channel is restored, but do not teach halting the offline proxy when the application requires portal data not available in the cache. Lewandowski does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Meijer/Cutter/Dorman with the teachings of Lewandowski, with the motivation of tracking objects in the cache (Lewandowski [0023]). 
Lewandowski teaches collection of data but does not specify patient and clinician data. Thangaraj teaches collection of patient and physician (clinician) data. The prior art of Lewandowski differs from the claim by the substitution of Thangaraj’s components of patient and clinician data.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. (KSR Rationale B)
 
Regarding Claim 17, Thangaraj/Meijer/Cutter/Dorman/Lewandowski teach the limitations of Claim 10.  Claim 17 contains substantially similar or the same limitations as Claim 10, and the discussion above with respect to Claim 10 is equally applicable to Claim 17. 

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US Publication US20030208378A1) in view of Meijer et al (US Publication 20090228542A1), further in view of Cutter et al (US Patent US9075583B1), further in view of Bloch et al (US Publication 20030158947A1). 


Regarding Claim 11, Thangaraj/Meijer/Cutter do not disclose the following, but Bloch, which is directed to methods of operating applications offline, does teach the following: 
overriding portal service data with the collected patient and clinician information when the clinical trial operation application requires portal service data that is not available in a cache of the computer running the offline portal proxy or when the collected patient and clinician information is inconsistent with a service logic ([0096] “FIG. 6 provides a flowchart describing the operation of client 100 when client 100 is offline. The process of FIG. 6 is performed during step 264 of FIG. 4. In step 350 of FIG. 6, client 100 parses the request. In step 352, client 100 determines whether the request is a data query, an insert (add new data), an update (edit data), or a delete operation. If the request includes a query, then the appropriate records are fetched from the cache in step 354. After fetching the records, a response is created in step 356. In one embodiment, the response is an executable file (e.g. SWF file format). In one option, the response includes a status of the operation. After creating the response, the response is sent to application 108 in step 358”); and
continuing to run the offline portal proxy to collect new offline information ([0111] “In step 758 of FIG. 12, the client determines whether it is online. If the client is not online, then in step 760 the client operates offline as described above. The application operates the same whether it's online or offline because the application merely communicates with the client, and it's up to the client to determine whether operation is online or offline, and to change behavior accordingly”). 
Thangaraj/Meijer/Cutter teach a system of a clinical trials application that has offline functionality and synchronizes data when the connection is reestablished, but do not teach that the system overrides portal data service with the collected offline information when the application requires portal data service that is not available in a cache, but Bloch teaches this.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Meijer/Cutter with the teachings of Bloch, with the motivation of caching and synchronizing application data while online and offline (Bloch [0031]). 
Bloch teaches collection of data but does not specify patient and clinician data. Thangaraj teaches collection of patient and physician (clinician) data. The prior art of Bloch differs from the claim by the substitution of Thangaraj’s components of patient and clinician data.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. (KSR Rationale B)

Regarding Claim 18, Thangaraj/Meijer/Cutter/Bloch teach the limitations of Claim 11.  Claim 18 contains substantially similar or the same limitations as Claim 11, and the discussion above with respect to Claim 11 is equally applicable to Claim 18. 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US Publication US20030208378A1) in view of Meijer et al (US Publication 20090228542A1), further in view of Cutter et al (US Patent US9075583B1), further in view of CIAOPS “Offline file conflicts with SharePoint Online” article (herein after CIAOPS).


Regarding Claim 12, Thangaraj/Meijer/Cutter do not teach the following, but CIAOPS, which is directed to resolving conflicting versions of a shared file when changes are made on- and off-line, teaches the following: overwriting clinical trial operation application data with the collected patient and clinician information during synchronization, when data changed by the clinical trial operation application while offline conflicts with data that has changed in the portal services since a previous synchronization (“If Lewis opens that file using Excel Online and makes a change by adding the entry ‘Online 2’, as shown above, it is automatically saved back to the SharePoint Online Document Library… A second user (Robert Crane – user 2) used OneDrive Files on Demand to sync a copy of that same file to their desktop as shown above…At this point, user 2 (Robert Crane), goes offline and is no longer connected to the Internet…While offline, user 2 adds a new entry to their offline version of the same file. Here they create an entry ‘Offline 4’ as shown above. Thus, we now have a situation where the file in SharePoint Online is different from the file on the users desktop. This will clearly create a conflict when user 2 return online. User 2 comes back online and at the next sync is informed of a conflict as noted in their file manager as shown above…If they select Save a Copy, the file they have changed will be uploaded to SharePoint Online replacing the current version in SharePoint Online”. 
	Thangaraj/Meijer/Cutter teach a system of a clinical trials application that has offline functionality and synchronizes data when the connection is reestablished, but do not disclose that the system overwrites clinical trial application data with the collected offline information during synchronization, when data changed by the clinical trial application while offline conflicts with data that has changed in the portal service since a previous synchronization, but CIAOPS teaches this.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Meijer/Cutter with the teachings of CIAOPS, with the motivation of resolving challenges with shared files when multiple people are working on them while online/offline (CIAOPS, first para.). 
CIAOPS teaches collection of data but does not specify patient and clinician data. Thangaraj teaches collection of patient and physician (clinician) data. The prior art of CIAOPS differs from the claim by the substitution of Thangaraj’s components of patient and clinician data.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. (KSR Rationale B)

Regarding Claim 19, Thangaraj/Meijer/CIAOPS teach the limitations of Claim 12.  Claim 19 contains substantially similar or the same limitations as Claim 12, and the discussion above with respect to Claim 12 is equally applicable to Claim 19. 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US Publication US20030208378A1) in view of Meijer et al (US Publication 20090228542A1), further in view of Cutter et al (US Patent US9075583B1), further in view of Ritter (US Publication 20170161313A1). 


Regarding Claim 13, Thangaraj/Meijer/Cutter do not disclose the following, but Ritter, which is directed to methods for the detection and resolution of conflicts in data synchronization, does teach the following: 
notifying a coordinator when a data conflict arises during synchronization ([0034] “Synchronization system 102 may request resolution 120 from a super user 122. Super user 122 may be any user who is identified as being able or responsible for resolving the identified conflict(s) 117, 119”; [0035] “synchronization system 102 may generate a conflict interface 124. Conflict interface 124 may notify super user 122 of the conflict”).
	Thangaraj/Meijer/Cutter teach a system of a clinical trials application that has offline functionality and synchronizes data when the connection is reestablished, but do not disclose that the system notifies a coordinator when a data conflict arises during synchronization.  Ritter does teach notifying a user of a data conflict during synchronization.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Meijer/Cutter with the teachings of Ritter, with the motivation of enabling a user to provide resolution to the synchronization conflict (Ritter [0035]). 

Regarding Claim 20, Thangaraj/Meijer/Cutter/Ritter teach the limitations of Claim 13.  Claim 20 contains substantially similar or the same limitations as Claim 13, and the discussion above with respect to Claim 13 is equally applicable to Claim 20.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US Publication US20030208378A1) in view of Meijer et al (US Publication 20090228542A1), further in view of Cutter et al (US Patent US9075583B1), further in view of Ford et al (US Publication 20180367506A1). 


Regarding Claim 14, Thangaraj/Meijer/Cutter do not disclose the following, but Ford, which is directed to methods of secure data exchange, does teach the following: 
autonomously resolving a data conflict found during synchronization by applying an analytic module ([0294] “For instance, if a user changed something from italics to bold, the system could help classify whether that change is a conflict that needs to be resolved. That is, there may be different levels of revisions with different conflict resolution priorities, such as formatting level conflicts, content-level conflicts, and the like. Content-level conflicts might be resolved, but if content and formatting changes get mixed together, the system may have facilities to parse these potential conflicts out, such as by categorizing them, applying rules to determine what is a conflict, perform automatic conflict resolution on one category of conflict but query the user for others, and the like”). 
	Thangaraj/Meijer/Cutter teach a system of a clinical trials application that has offline functionality and synchronizes data when the connection is reestablished, but do not disclose that the system applies an analytic module to autonomously resolve a data conflict found during synchronization. Ford does teach use of automatic conflict resolution. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Meijer/Cutter with these teachings of Ford, to autonomously apply an analytic module, with the motivation of viewing and resolving data conflicts (Ford [0294]). 

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

Double Patenting 
	Examiner acknowledges that Applicant will address any remaining double-patenting rejections when allowable subject matter has been found. 

112(b) Rejections
	Rejection of Claim 2 under 112(b) is withdrawn in view of Applicant’s amendment to Claim 2. 112(b) section above has been updated to address amended claim language. 

103 Rejections
Applicant’s arguments with respect to claim(s) 1, 8, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection has been necessitated by Applicant’s amendments. 
Regarding the rejection of dependent Claims 2-7, 9-14, 16-20, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the rejection of these claims is also maintained. 

	
Conclusion

Relevant prior art not relied upon but made of record: 
US Publication 20150154382 to Buckley et al, which teaches a clinical trial data capture system that synchronizes data captured offline. 
US Publication 20190131000 to Fox et al, which teaches a clinical trial support network that includes offline functionality. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
		
/JONATHAN DURANT/Primary Examiner, Art Unit 3626